Name: Commission Regulation (EEC) No 3511/87 of 23 November 1987 re-establishing the levying of customs duties on trimmings, braids and lace, products of category 62 (code 40.0620), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 24. 11 . 87No L 334/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3511/87 of 23 November 1987 re-establishing the levying of customs duties on trimmings, braids and lace, products of category 62 (code 40.0620), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of trimmings, braids and lace of cate ­ gory 62 (code 40.0620) the relevant ceiling amounts to 7,6 tonnes ; whereas on 12 November 1987 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provided that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 27 November 1987 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia Code Category CCT heading No NIMEXE code ( 1987) Description 0 ) (2) (3) (4) 40.0620 62 58.06 58.07 58.06-10, 90 58.07-31 , 39 , 50, 80 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn) ; braids and orna ­ mental trimmings in the piece ; tassels, pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metalized yarn and gimped horsehair yarn) ; braids and ornamental trimmings in the piece ; tassels, pompons and the like 58.08 58.09 58.10 58.08-10, 90 58.09-11 , 19 , 21 , 31 , 35, 39 , 91 , 95, 99 58.10-21 , 29 , 41 , 45, 49 , 51 , 55, 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace , in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs (') OJ No L 373, 31 . 12 . 1986, p. 68 . 24 . 11 . 87 Official Journal of the European Communities No L 334/ 13 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1987 . For the Commission COCKFIELD Vice-President